Title: From Benjamin Franklin to Benjamin Vaughan, July 26[–c. 15 August 1784]
From: Franklin, Benjamin
To: Vaughan, Benjamin



Dear Friend,
Passy July 26th.[—c. August 15] 1784.

I have received several Letters from you lately, dated June 16th. June 30, & July 13. I thank you for the Information respecting the Proceedings of your West India Merchants, or rather Planters: The Restraints whatever they may be upon our Commerce with your Islands, will prejudice their Inhabitants, I apprehend, more than us. It is wonderful how preposterously the Affairs of this World are managed. Naturally one would imagine that the Interest of a few Particulars, should give way to general Interest. But Particulars manage their Affairs with so much more Application, Industry and Address, than the Publick do theirs, that general Interest most commonly gives way to particular— We assemble Parliaments and Councils, to have the Benefit of their collected Wisdom, but we necessarily have at the same time the Inconvenience of their collected Passions, Prejudices & private Interests. By the help of these, artful Men overpower the Wisdom, and dupe its Possessors; and if we may judge by the Acts, Arrets, & Edicts all the World over for regulating Commerce, an Assembly of wise Men is the greatest Fool upon Earth.

I have received Cook’s Voyages which you put Mr. Oswald in the way of sending to me. By some Mistake the first Volume was omitted, and instead of it a Duplicate sent of the third. If there is a good Print of Cook, I should be glad to have it, being personally acquainted with him. I thank you for the Pamphlets by Mr. Estlin. Every thing you send me gives me Pleasure, to receive your Account would give me more than all.
I am told that the little Pamphlet of Advice to such as would remove to America, is reprinted in London with my Name to it, which I would rather had been omitted; but wish to see a Copy when you have an Opportunity of sending it—
Mr. H. has long continued here in Expectation of Instructions for making a Treaty of Commerce but they do not come, and I begin to suspect none are intended; tho’ perhaps the Delay is only occasioned by the overgreat Burthen of Business at present on the Shoulders of your Ministers— We do not press the Matter, but are content to wait till they can see their Interest respecting America more clearly: being certain that we can shift as well as you without a Treaty.
The Conjectures I sent you concerning the Cold of last Winter still appear to me probable: the moderate Season in Russia and Canada do not weaken them. I think our Frost here began about the 24th. of December, in America the 12 of Jany.
I thank you for recommending to me Mr. Arbuthnot. I have had Pleasure in his Conversation. I wish much to see the new Pieces you had in hand. I congratulate you on the Return of your Wedding day, and wish for your Sake and Mrs. Vaughan’s that you may see a great many of them, all as happy as the first.
I like the young Stranger very much. He seems sensible, ingenious, & modest, has a good deal of Instruction and makes

Judicious Observations. He will probably distinguish himself advantageously.
I have not yet heard from Mr. Nairne—
Dr. Price’s Pamphlet of Advice to America, is a good one, and will do Good. You ask “what Remedy I have for the growing Luxury of my Country, which gives so much Offence to all English Travellers—without Exception.” I answer that I think it exaggerated, and that Travellers are no good Judges whether our Luxury is growing or diminishing. Our People are hospitable, and have indeed too much Pride in displaying upon their Tables before Strangers the Plenty and Variety that our Country affords. They have the Vanity too of sometimes borrowing one another’s Plate to entertain more splendidly— Strangers being invited from House to House, and meeting every Day with a Feast, imagine what they see is the ordinary Way of living of all the Families where they dine; when perhaps each Family lives a Week after upon the Remains of the Dinner given. It is, I own, a Folly in our People to give such Offence to English Travellers. The first part of the Proverb is thereby verified, That Fools make Feasts. I wish in this Case the other were as true, and wise Men eat them. These Travellers might one would think find some Fault they could more decently reproach us with, than that of our excessive Civility to them as Strangers.
I have not indeed yet thought of a Remedy for Luxury. I am not sure that in a great State it is capable of a Remedy. Nor that

the Evil is in itself always so great as it is represented. Suppose we include in the Definition of Luxury all unnecessary Expence, and then let us consider whether Laws to prevent such Expence are possible to be executed in a great Country; and whether if they could be executed, our People generally would be happier or even richer. Is not the Hope of one day being able to purchase and enjoy Luxuries a great Spur to Labour and Industry? May not Luxury therefore produce more than it consumes, if without such a Spur People would be as they are naturally enough inclined to be, lazy & indolent? To this purpose I remember a Circumstance. The Skipper of a Shallop employed between Cape May and Philadelphia, had done us some small Service for which he refused Pay. My Wife understanding that he had a Daughter, sent her as a Present a new-fashioned Cap. Three Years After, this Skipper being at my House with an old Farmer of Cape May his Passenger, he mentioned the Cap and how much his Daughter had been pleased with it; but says he it proved a dear Cap to our Congregation— How so? When my Daughter appeared in it at Meeting, it was so much admired, that all the Girls resolved to get such Caps from Philadelphia; and my Wife and I computed that the whole could not have cost less than a hundred Pound. True says the Farmer, but you do not tell all the Story; I think the Cap was nevertheless an Advantage to us; for it was the first thing that put our Girls upon Knitting worsted Mittens for Sale at Philadelphia, that they might have wherewithal to buy Caps & Ribbands there; and you know that that Industry has continued and is likely to continue and increase to a much greater Value, and answers better Purposes. Upon the whole I was more reconciled to this little Piece of Luxury; since not only the Girls were made happier by having fine Caps, but the Philadelphians by the Supply of warm Mittens.
In our Commercial Towns upon the Seacoast, Fortunes will occasionally be made. Some of those who grow rich, will be prudent, live within Bounds, & preserve what they have gained for their Posterity. Others fond of showing their Wealth, will be extravagant and ruin themselves. Laws cannot prevent this, and perhaps it is not always an Evil to the Publick. A Shilling spent idly by a Fool, may be picked up by a Wiser Person who

knows better what to do with it. It is therefore not lost. A vain silly Fellow builds a fine House, furnishes it richly, lives in it expensively, and in a few years ruins himself; but the Masons, Carpenters, Smiths and other honest Tradesmen have been by his Employ assisted in maintaining and raising their Families, the Farmer has been paid for his Labour and encouraged, and the Estate is now in better Hands— In some Cases indeed certain Modes of Luxury may be a publick Evil in the same Manner as it is a Private one. If there be a Nation for Instance, that exports its Beef and Linnen to pay for its Importations of Claret and Porter, while a great Part of its People live upon Potatoes and wear no Shirts, wherein does it differ from the Sot who lets his Family starve and sells his Clothes to buy Drink? Our American Commerce is I confess a little in this way. We sell our Victuals to your Islands for Rum and Sugar; the Substantial Necessaries of Life for Superfluities. But we have Plenty and live well nevertheless; tho’ by being soberer we might be richer. By the by, here is just issued an Arret of Council, taking off all the Duties upon the Exportation of Brandies, which it is said will render them cheaper in America than your Rum, in which case there is no doubt but they will be preferred, and we shall be better able to bear your Restrictions on our Commerce. There are Views here by augmenting their Settlements of being able to supply the growing People of North America with the Sugar that may be wanted there. On the whole I guess England will get as little by the Commercial War She has begun with us as she did by the Military. But to return to Luxury.
The vast Quantity of Forest Lands we yet have to clear and put in order for Cultivation, will for a long time keep the Body of our Nation laborious and frugal. Forming an Opinion of our People and their Manners by what is seen among the Inhabitants of the Seaports, is judging from an improper Sample. The People of the Trading Towns may be rich and luxurious, while the Country possesses all the Virtues that tend to private Happiness & publick Prosperity. Those Towns are not much regarded by the Country. They are hardly considered as an essential Part of

the States. And the Experience of the last War has shown, that their being in Possession of the Enemy, did not necessarily draw on the Subjection of the Country, which bravely continued to maintain its Freedom & Independence notwithstanding—
It has been computed by some Political Arithmetician, that if every Man and Woman would work four Hours each Day on something useful, that Labour would produce sufficient to procure all the Necessaries & Comforts of Life, Want and Misery would be banished out of the World, and the rest of the 24 Hours might be Leisure and Pleasure.
What occasions then so much Want & Misery? It is the Employment of Men and Women in Works that produce neither the Necessaries nor Conveniences of Life, who, with those who do nothing, consume the Necessaries raised by the Laborious.— To explain this—
The first Elements of Wealth are obtained by Labour from the Earth and Waters. I have Land and raise Corn. With this if I feed a Family that does nothing, my Corn will be consum’d and at the End of the Year I shall be no richer than I was at the Beginning. But if while I feed them I employ them, some in Spinning others in hewing Timber & sawing Boards, others in making Bricks &c. for Building; the Value of my Corn will be arrested, and remain with me, and at the End of the Year we may all be better clothed and better lodged. And if instead of employing a Man I feed, in making Bricks, I employ him in fiddling for me, the Corn he eats is gone, & no Part of his Manufacture remains to augment the Wealth and the Conveniencies of the Family. I shall therefore be the poorer for this fiddling Man, unless the rest of My Family work more or eat less to make up for the Deficiency he occasions—

Look round the World and see the Millions employ’d in doing nothing, or in something that amounts to nothing when the Necessaries and Conveniencies of Life are in Question. What is the Bulk of Commerce, for which we fight and destroy each other but the Toil of Millions for Superfluities to the great Hazard and Loss of many Lives by the constant Dangers of the Sea. How much Labour Spent in Building and Fitting great Ships to go to China and Arabia for Tea and for Coffee, to the West Indies for Sugar, to America for Tobacco! These Things cannot be called the Necessaries of Life, for our Ancestors lived very comfortably without them.
A Question may be asked, Could all these People now employed in raising, making or carrying Superfluities, be subsisted by raising Necessaries? I think they might. The World is large, and a great Part of it still uncultivated. Many hundred Millions of Acres in Asia, Africa & America, are still Forest, and a great Deal even in Europe. On 100 Acres of this Forest a Man might become a substantial Farmer; and 100,000 Men employed in clearing each his 100 Acres, (instead of being as they are French Hairdressers) would hardly brighten a Spot big enough to be Visible from the Moon, unless with Herschell’s Telescope, so vast are the Regions still in [the] World unimproved.
’Tis however some Comfort to reflect that upon the whole the Quantity of Industry and Prudence among Mankind exceeds the Quantity of Idleness and Folly. Hence the Increase of good Buildings, Farms cultivated, and populous Cities filled with Wealth all over Europe, which a few Ages since were only to be found on the Coasts of the Mediterranean: And this notwithstanding the mad Wars continually raging, by which are often destroyed in one Year the Works of many Years Peace. So that we may hope the Luxury of a few Merchants on the Sea Coast, will not be the Ruin of America.
One Reflection more, and I will end this long rambling Letter.— Almost all the Parts of our Bodies require some Expence. The Feet demand Shoes, the Legs Stockings, the rest of the Body Clothing, and the Belly a good deal of Victuals. Our Eyes, tho’ exceedingly useful, ask when reasonable, only the cheap Assistance of Spectacles, which could not much impair our Finances. But The Eyes of other People are the Eyes that

ruin us. If all but myself were blind, I should want neither fine Clothes, fine Houses nor Fine Furniture.
Adieu, my Dear Friend. I am Yours ever

B Franklin

 
[In Franklin’s hand:] P.S. This will be deliver’d to you by my Grandson. I am persuaded you will afford him your Civilities & Counsels. Please to accept a little Present of Books I send by him, curious for the Beauty of the Impression.—

B. Vaughan, Esqr.

